                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       KNOXVILLE
   Case #: 3:16-cr-020-1                                             Date: January 12, 2021

                 United States of America          vs.         Mark Hazelwood

   PROCEEDINGS: Bond Hearing.


     THE HONORABLE H. BRUCE GUYTON, UNITED STATES MAGISTRATE JUDGE

   Jason Huffaker                                                           DCR
   Deputy Clerk                                                             Court Reporter

   David P. Lewen                                                           B. Henry/J. Walkden
   Asst. U.S. Attorney                                                      Attorneys for Defendant




   3:07 – 3:13

   I, Jason Huffaker, Deputy Clerk, CERTIFY the official record of this proceeding is an audio file:
   KNOX-DCR_ 316cr20_20200112_143021.dcr



Case 3:16-cr-00020-CLC-HBG Document 985 Filed 01/12/21 Page 1 of 1 PageID #: 22683
